PER CURIAM.
The appellants were informed against, tried before a jury, and adjudicated guilty of robbery. On this appeal they present two procedural points: (1) they question the legality of the panel from which the jury was selected, and (2) they contend that they were not represented by effective counsel because only one lawyer represented them. (The lawyer had been privately retained, not court appointed.)
We affirm the judgment as to point two upon the authority of Davis v. State, Fla.App.1968, 209 So.2d 701, and Belton v. State, Fla.App.1968, 211 So.2d 238.
We also affirm the judgment as to point one. The appellants have not demonstrated error under point one. They waived any irregularity in the selection of the jury panel when their lawyer did not comply with the requirements of § 913.01(2), Fla. Stat., F.S.A. See also Douberly v. State, 51 Fla. 41, 40 So. 675 (1906); Feldman v. State, Fla.App.1968, 212 So.2d 21.
Affirmed.